John A. Foggeman, Justice. 1 concur in the result reached by the court, but I do not agree with the route by which that .end is reached. Nor do I agree that the instructions requested would make appellee the insurer of appellant’s safety, because each was couched in statutory language requiring “reasonably adequate” methods and processes and other things “reasonably necessary” to protect the employee’s life, health, safety and welfare. See Ark. Stat. Ann. § 81-108 (Repl. 1960). I take a view closely akin to that expressed by the Kentucky Court of Appeals in Crush v. Kaelin, 419 S.W. 2d 142 (1967). In considering a similar statute iu which language is identical with that employed in the pertinent sections of Act 161 of 1937 (Ark. Stat. Ann. § 81-101 through § 81-121), that court held no duties greater than those imposed by the common law were imposed on the employer by the general provisions of their act for safe places of employment, safe methods and practices and reasonable safeguards. That court found the provision for formulation of standards by an administrative body inconsistent with any such purpose. That court recognized the possibility that a specific standard or regida tion once promulgated might be the basis for a greater duty of the master to the servant. Our act contains Section 10 (Ark. Stat. Ann. § 81-109) conferring the power on the Commissioner of Labor to make reasonable rules for the prevention of accidents in every employment or place of employment and for the construction, repair and maintenance of places of employment. "While I adhere to the views expressed in ray dissenting opinion in Gordon v. Matson, 246 Ark. 533, 439 S.W. 2d 627, when there is an allegation or proof that a specific regulation has been violated, I believe that Ark. Stat. Ann. § 81-108 is merely a. statement of the purposes to l)e accomplished by promulgation and enforcement of the regulations adopted. If the employer’s duty is to be measured by the general language of § 81-108, I can see no useful purpose that was served by authorizing the promulgation of rules and regulations establishing safety standards to be followed by an employer, if his duty is established by the broad general language of the preceding section.